Citation Nr: 1116739	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-32 186	)	DATE
	)`
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	James A. McElfrish, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran requested a hearing before a member of the Board with regard to this appeal.  After that request, in March 2010, his representative submitted a written withdrawal of the request.  


FINDING OF FACT

The Veteran is unable to secure and follow a substantially gainful occupation due to service connected disability.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.16(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service- connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

Where these percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2009).

In order to be granted a TDIU, the Veteran's service- connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A review of the record shows that service connection is in place for the following disabilities rated in the following manner:  Posttraumatic stress disorder (PTSD) rated a 30 percent disabling from February 14, 2008, 50 percent from December 18, 2008, and 70 percent from October 14, 2009; coronary artery disease rated as 60 percent disabling from February 14, 2008; diabetes mellitus rated as 20 percent disabling from February 14, 2008, left lower extremity peripheral neuropathy rated as 20 percent disabling since October 9, 2009; right lower extremity peripheral neuropathy rated as 20 percent disabling from October 2009; tinnitus rated as 10 percent disabling since February 15, 2008, left upper extremity sensory neuropathy and carpal tunnel syndrome rated as 10 percent disabling since April 17, 2008; and right upper extremity sensory neuropathy and carpal tunnel syndrome rated as 10 percent disabling from April 17, 2008.  

From February 14, 2008 the combined rating for compensation was 80 percent.  From December 18, 2008, the combined rating for compensation was 90 percent.  From October 14, 2009, the combined rating for compensation was 100 percent.  

Hence, the time frame of interest in this case is that prior to October 14, 2009 because since that date the schedular rating is not less than total (100%).  Clearly the Veteran meets the percentage requirements outlined in § 4.16(a) since February 14, 2008.  

Records from the Social Security Administration (SSA) document the Veteran's claim for disability benefits from that agency.  The Board has considered that the primary disability that the Veteran referred to his statements to the SSA was pain in his left leg.  Similarly, in a letter dated in August 2009, "G.G.L.," M.D. stated that the Veteran was unemployable but appears to have based this finding on the Veteran's left lower leg ischemic condition.  His lower extremity ischemic condition is not a service-connected disability.  Indeed, service connection arterial vascular disease with ischemic left lower extremity was denied in an October 2008 rating decision.  These records would all tend to show that the Veteran is unemployable due to an ischemic condition of his lower extremity which is not service connected and are thus evidence against granting a TDIU because service connection is not been established for the ischemic condition of his left leg.  If this is the reason that he is unable to secure and maintain a substantially gainful occupation a TDIU would not be warranted.  

In October 2009, the Veteran underwent a compensation and pension (C&P) examination with regard to his PTSD.  In a section addressing his financial management, after listing his income the examiner stated "[h]is sells real estate and manages the finances - he could do it if he had to."  The examiner stated in a later section of the report that the Veteran retired due for physical rather than psychological reasons.  

While this report could be construed as unfavorable to a grant of a TDIU, the Board affords it only slight probative weight in this regard.  The comment in the section addressing financial management is vague and appears to be more in line of a comment that that the Veteran believes he could manage his finances rather than that he is able to secure and maintain substantially gainful employment selling real estate.  The reason that the Veteran retired does not preclude that his psychiatric disability renders him unable to secure and follow a substantially gainful occupation.  

An April 2008 C&P examination shows that the Veteran was assigned a global assessment of functioning (GAF) score of 42 due to his PTSD.  That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). 38 C.F.R. § 4.130 (2009).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  

Thus, a GAF score indicative of serious impairment in occupational functioning, particularly one that is very near the lower limit of the category, is some evidence that the Veteran's service-connected psychiatric disability may render him unable to secure and follow a substantially gainful occupation.  

In a letter signed by a VA PTSD treatment coordinator, apparently written sometime prior to August 2009, the mental health professional stated that the Veteran's PTSD rendered him incapable of working since February 2007.  

The Board finds the statement from the PTSD treatment coordinator, as supported by the GAF score assigned by the aforementioned examiner, tends to show that the Veteran is unemployable due to service connected disability.  Here, the evidence favorable to a grant of the TDIU is in equipoise with the evidence unfavorable to a grant of a TDIU.  Resolving reasonable doubt in favor of the Veteran, the Board finds that a TDIU is warranted.  



Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in January 2009 that fully addressed all three notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records, evidence is of record from treatment providers identified by the Veteran, and VA provided the Veteran with adequate examinations as to all of his service connected disabilities during the course of his claim and appeal.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


